Citation Nr: 1756155	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-13 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from April 1964 to October 1964 and had subsequent periods of ACDUTRA and inactive duty training (INACDUTRA) through January 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2017, a videoconference hearing was held before the undersigned Veterans Law Judge, and a transcript of the hearing is associated with the record.

Testimony from the Veteran at his July 2017 hearing appears to raise the issue of entitlement to service connection for a back disability.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  38 C.F.R. § 3.155(a) (2017).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  The July 2017 hearing testimony indicates a desire to apply for entitlement to service connection for a back disability, but does not meet the standards of a complete claim for benefits.  Since the Board does not have jurisdiction over this matter, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).




FINDINGS OF FACT

1.  The Veteran currently has bilateral hearing loss, and he has experienced continuity of bilateral hearing loss symptomatology ever since loud noise exposure in the line of duty during his ACDUTRA service.

2.  The Veteran currently has tinnitus, and he has experienced continuity of tinnitus symptomatology ever since loud noise exposure in the line of duty during his ACDUTRA service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 101(22) and (24), 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (2012); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 101(22) and (24), 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (2012); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Any error in VA's duties to provide notice or assistance in this case is harmless, given the fully favorable determination for both claims on appeal.

Legal Criteria and Analysis

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of INACDUTRA during which the Veteran was disabled from an injury incurred in the line of duty.  38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty prescribed for the Reserves.  38 U.S.C. § 101(23)(A).  The Reserves include the National Guard of the United States.  38 U.S.C. § 101(26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be INACDUTRA.  38 C.F.R. § 3.6(d)(4).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease, such as an organic disease of the nervous system, is shown as such in service or during the presumptive period for chronic diseases, subsequent manifestations of the same chronic disease are generally service connected.  Entitlement to service connection based on chronicity of symptoms pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Hearing loss disability is defined as: "when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.
In the present case, the Board finds that the Veteran has been diagnosed with bilateral sensorineural hearing loss (in accordance with 38 C.F.R. § 3.385) and tinnitus, as shown by audiology test results during the period of claim (including on VA audiology examination in March 2012).  Sensorineural hearing loss and tinnitus, as types of organic diseases of the nervous system, are expressly recognized as chronic diseases under 38 C.F.R. § 3.309(a).

The Board also finds that the Veteran was exposed to loud noise in the line of duty during his ACDUTRA service.  Specifically, his DD Form 214 documents that his military occupational specialty (MOS) during his ACDUTRA service from April 1964 to October 1964 was Basic Field Artillery Marine and that he earned an M-14 Rifle Expert Badge during that period of ACDUTRA.  Such noise exposure qualifies as an injury for purposes of establishing that an injury occurred during his period of ACDUTRA.  

Although bilateral hearing loss and tinnitus were not explicitly diagnosed during service, or within the applicable presumptive period, the Board finds that the record contains credible evidence of continuity of symptomatology related to the Veteran's current bilateral hearing loss and tinnitus since his in-service loud noise exposure in the line of duty during ACDUTRA beginning in 1964.  Specifically, at the March 2012 VA audiology examination, the VA examiner opined that it was at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss was caused by or a result of his ACDUTRA service, noting his noise exposure during the line of duty therein (and no noise exposure from occupation or recreation following service).  In addition, on an April 2014 Hearing Loss and Tinnitus Disability Benefits Questionnaire (and in an accompanying medical opinion), a private physician opined that it was at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss and tinnitus were caused by or a result of his ACDUTRA service, noting his noise exposure during the line of duty therein (and onset of symptoms at that time).  Furthermore, during the course of the appeal, including in testimony at his July 2017 hearing, the Veteran has consistently asserted that his bilateral hearing loss and tinnitus began during his initial period of ACDUTRA in 1964 (when he was exposed to artillery noise in the line of duty with no hearing protection) and that his bilateral hearing loss and tinnitus symptoms have continued to the present time.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for bilateral hearing loss and for tinnitus, pursuant to the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b), have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matters.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


